NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 30 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SORAYA RENDON,                                  No.    20-71443

                Petitioner,                     Agency No. A077-631-058

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 28, 2021**
                               San Francisco, California

Before: McKEOWN and NGUYEN, Circuit Judges, and HUCK,*** District Judge.

      Soraya Rendon, a native and citizen of Colombia, petitions for review of the

Immigration Judge’s (“IJ”) negative reasonable fear determination, rendering her



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Paul C. Huck, United States District Judge for the U.S.
District Court for Southern Florida, sitting by designation.
underlying reinstated removal order administratively final. See Ortiz-Alfaro v.

Holder, 694 F.3d 955, 959 (9th Cir. 2012). The parties are familiar with the facts,

so we do not repeat them here. We have jurisdiction under 8 U.S.C. § 1252, and

we deny the petition.

      Rendon argues that the IJ violated her due process rights by (1) failing to

review de novo the asylum officer’s negative reasonable fear determination and (2)

either denying her the opportunity to present additional evidence in support of her

case or failing “to develop further records” as to her experience of being mistreated

and threatened by the Revolutionary Armed Forces of Colombia (“FARC”). We

review de novo due process challenges to reasonable fear proceedings. Zuniga v.

Barr, 946 F.3d 464, 466 (9th Cir. 2019) (per curiam).

      With respect to Rendon’s first due process argument, the IJ expressly stated

that she reviewed de novo the asylum officer’s determination and considered all of

the evidence before her, and nothing in the record indicates to the contrary. Cf.

Bartolome v. Sessions, 904 F.3d 803, 814 (9th Cir. 2018) (noting that the IJ stated

he considered all of the evidence and finding “no basis to assume” otherwise). For

this reason, Rendon’s claim that the IJ simply concurred with the officer, stating

that the officer “reached a proper conclusion,” is without merit. And, in any event,

“an IJ’s failure specifically to address all of the evidence and claims before him or




                                          2
her (during the reasonable fear review proceedings) does not violate the alien’s due

process rights.” Id. at 807.

      We lack jurisdiction to consider Rendon’s second due process argument

because she failed to exhaust it. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th

Cir. 2004). Contrary to Rendon’s contention, during the reasonable fear review

hearing, the IJ provided Rendon’s counsel with an opportunity to elicit testimony.

Yet he neither elicited testimony himself nor objected to the IJ’s decision not to

elicit testimony or further develop the record. Because Rendon had the

opportunity to exhaust her second due process argument but did not, and because

exhaustion is mandatory and jurisdictional, we cannot now consider this argument.

      Finally, we review an IJ’s reasonable fear determination for substantial

evidence and remand if a reasonable adjudicator would be compelled to conclude

to the contrary. Bartolome, 904 F.3d at 811. Substantial evidence supports the

agency’s determination that Rendon does not have a reasonable fear of persecution

because there is no nexus between any past or future harm and a protected ground.

Indeed, substantial evidence supports the conclusion that the FARC did not and

would not target Rendon for any reason other than criminal extortion. Substantial

evidence also supports the agency’s determination that Rendon does not have a




                                          3
reasonable fear of torture by or at the acquiescence of a public official.

      PETITION DENIED.1




1
 Rendon’s motion for a stay of removal pending the adjudication of her petition
for review (Dkt. Nos. 1 and 5) is denied as moot.


                                           4